Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Response to Amendment
The amendment filed 10/26/2021 has been entered.  Claims 1-6, 8, 12, 14-24 remain pending in the application.  

	Response to Arguments
Applicant’s arguments, see pages 8-12, filed 10/26/2021, with respect to the rejections of claims 1-6, 8, 12, 14-20, have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-6, 8, 12, 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest while the device is in a physical environment that includes a fixed spatial point and a person having a plurality of body portions:
obtain, via the environmental sensor, spatial data corresponding to a field-of-view of the environmental sensor that includes the fixed spatial point and a subset of the plurality of body portions of the person,
wherein the subset includes less than an entirety of the plurality of body portions;
Amendment-4-Atty. Docket No.: 27753-50259US1App. No.: 16/883,230 identify a portion of the spatial data that corresponds to a first body portion of the plurality of body portions of the person;
determine a location and an orientation of the first body portion relative to the fixed spatial point based on the portion of the spatial data; and
generate pose information for the plurality of body portions based on the location and the orientation of the first body portion in relation to the fixed spatial point, wherein the pose information indicates respective locations and orientations of the plurality of body portions of the person relative to the fixed spatial point in the context of claims 1, 19, and 20
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619